Exhibit 10.2

INCREMENTAL FACILITY AMENDMENT

April 2, 2012

 

To: Toronto Dominion (Texas) LLC,

    as Agent

  31 West 52nd Street

  New York, New York 10019

  Attention: Bernadette Collins

Re: Incremental Term Loans

Ladies and Gentlemen:

We refer to the Credit Agreement, dated as of October 27, 2011 (as amended to
date, the “Credit Agreement”), among Compass Group Diversified Holdings LLC, a
Delaware limited liability company (“Borrower”), the Lenders party thereto and
Toronto Dominion (Texas) LLC, as Agent for the Lenders (in such capacity, the
“Agent”). Unless otherwise defined herein or the context otherwise requires,
terms used herein have the meanings provided in the Credit Agreement.

1. Request for Additional Loans. Pursuant to Section 2.1.3 of the Credit
Agreement, the Borrower has requested Incremental Term Loans (collectively, the
“Incremental Term Loans”) in an aggregate amount equal to $30,000,000.

2. Agreement to Make Loans. Each of the Lenders listed on the signature pages
hereto under the caption “Lenders” (individually, an “Incremental Term Lender”
and, collectively, the “Incremental Term Lenders”) hereby agrees, subject to
satisfaction of the conditions precedent set forth in paragraph 4 of this letter
(this “Amendment”), that it will, on April 2, 2012 (the “Incremental Facility
Effective Date”), make Incremental Term Loans to the Borrower in the respective
amounts set forth opposite its name on Schedule I hereto; provided, that each
Incremental Term Lender and the Borrower hereby agree that the Incremental Term
Loans shall be funded with 1% of original issue discount.

3. Terms of Incremental Term Loans; Amendment to Credit Agreement.

(i) Each Incremental Term Loan shall be a Term Loan for all purposes of the
Credit Agreement, and each payment to be applied to the Term Loans pursuant to
Section 2.12.2 of the Credit Agreement or otherwise on or after the Incremental
Facility Effective Date shall be applied to all Term Loans (including the
Incremental Term Loans) held by the Lenders in accordance with their respective
Pro Rata Shares thereof.



--------------------------------------------------------------------------------

(ii) None of the proceeds of the Incremental Term Loans shall be used to repay,
in whole or in part, the Term Loans outstanding as of the Incremental Facility
Effective Date.

(iii) Subject to satisfaction of the conditions precedent set forth in paragraph
4 of this Amendment, the first sentence of Section 2.11.2 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“The Term Loans shall be paid, for the account of each Lender according to its
Pro Rata Share thereof, in equal installments of $637,500 each on the last day
of each Fiscal Quarter, commencing on June 30, 2012.”

(iv) Borrower shall give written notice or telephonic notice (followed
immediately by written confirmation thereof) to the Agent not later than (a) if
the Incremental Term Loans are to be Base Rate Loans, 11:00 a.m. New York time
on the Incremental Facility Effective Date, and (b) if the Incremental Term
Loans are to be Base Rate Loans LIBOR Loans, 12:00 noon New York time at least
three Business Days prior to the Incremental Facility Effective Date. Such
notice shall be effective upon receipt by Agent, shall be irrevocable, and shall
specify, in the form of a Borrowing Notice, the type of borrowing and, in the
case of a LIBOR borrowing, the initial Interest Period therefor. Not later than
1:00 p.m. New York time on the Incremental Facility Effective Date, each
Incremental Term Lender shall provide Agent at the office specified by Agent
with immediately available funds covering such Lender’s applicable portion of
the Incremental Term Loans and, so long as Agent has not received written notice
that the conditions precedent set forth in paragraph 4 have not been satisfied,
Agent shall pay over the funds received by Agent to Borrower on the requested
borrowing date. The failure of a Defaulting Lender to fund its portion of the
Incremental Term Loans shall not relieve any other Incremental Term Lender of
its obligation to fund its portion thereof, but neither any other Lender nor
Agent shall be responsible for the failure of any Defaulting Lender to fund its
portion of the Incremental Term Loans required hereunder.

4. Conditions Precedent to Incremental Facility Effective Date. The obligation
of each Incremental Term Lender to make any Incremental Term Loan is subject to
the satisfaction of the following conditions precedent on or prior to the
Incremental Facility Effective Date:

(i) receipt by the Agent of a counterpart of this Amendment executed by
Borrower, Agent and each Incremental Term Lender;

(ii) receipt by the Agent of a certificate of a senior financial officer of the
Borrower dated the Incremental Facility Effective Date:

(A) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to the execution, delivery and performance by such Obligor of this
Amendment;

 

2



--------------------------------------------------------------------------------

(B) certifying that, before and after giving effect to this Amendment and the
transactions contemplated hereby,

(x) the representations and warranties of Borrower set forth in the Credit
Agreement, as amended hereby, and in the other Loan Documents, are true and
correct in all material respects as of the date hereof, with the same effect as
though made on the date hereof (except to the extent such representations and
warranties expressly refer to an earlier date, in which case they are true and
correct in all material respects as of such earlier date),

(y) no Default or Event of Default has occurred and is continuing; and

(z) the Borrower would be in compliance on a pro forma basis with the covenants
set forth in Section 7.14 as of the most recently ended Fiscal Quarter of the
Borrower for which financial statements are available as if the Incremental Term
Loans had been made on the first day of such Fiscal Quarter, and providing
calculations demonstrating the foregoing.

(iii) each Incremental Term Lender requesting a Note on or prior to the date of
this Amendment shall have received a Note duly executed and delivered by the
Borrower;

(iv) payment by the Borrower of all reasonable and documented costs and expenses
incurred by the Agent in connection with this letter and the transactions
contemplated hereby and otherwise owing pursuant to Section 10.4 of the Credit
Agreement;

(v) the Agent shall have received notice of the borrowing of the Incremental
Term Loans from the Borrower pursuant to paragraph 3(iii) above; and

(vi) each of the conditions set forth in Section 4.2 of the Credit Agreement
shall have been satisfied.

 

3



--------------------------------------------------------------------------------

5. Miscellaneous.

(i) This Amendment may be executed by the parties hereto in several
counterparts, each of which shall be an original and all of which shall
constitute together but one and the same agreement.

(ii) This Amendment is an amendment to the Credit Agreement as contemplated by
Section 2.1.3(e) of the Credit Agreement.

(iii) This Amendment shall be a contract made under and governed by the internal
laws of the State of NEW YORK.

(iv) THE BORROWER, THE AGENT AND THE INCREMENTAL TERM LENDERS HEREBY IRREVOCABLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

COMPASS GROUP DIVERSIFIED HOLDINGS LLC By:  

/s/ James J. Bottiglieri

Name:   James J. Bottiglieri Title:   Chief Financial Officer

 

[Incremental Facility Amendment]



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC, as Agent By:  

/s/ Bebi Yasin

Name:   Bebi Yasin Title:   Authorized Signatory

 

[Incremental Facility Amendment]



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC, as Incremental Term Lender By:  

/s/ Bebi Yasin

Name:   Bebi Yasin Title:   Authorized Signatory

 

[Incremental Facility Amendment]



--------------------------------------------------------------------------------

Schedule I

Incremental Term Lenders and Incremental Term Loans

 

Incremental Term Lender

   Incremental Term Loan Amount  

Toronto Dominion (Texas) LLC

   $ 30,000,000   

Total:

   $ 30,000,000   